DETAILED ACTION
Drawings
The drawings are objected to because (1) where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See MPEP §1606: 37 C.F.R. 1.84(u): Numbering of views; and (2) accordingly, the specification should be amended to reflect changes made to the single figure. For example, “FIG. 1” should be replace with --Figure-- or --The Figure-- throughout the specification.

Allowable Subject Matter
Claims 1-9 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: no prior art was found teaching or disclosing the electrolyte solution for a lithium secondary battery as recited. The closest prior art is Kono et al. (US 2018/0358655) teaching an additive for a nonaqueous electrolyte including a cyclic group together with a nitrogen atom (abstract) but fails to expressly teach the recited imidazole compound and together with a carbonate-based solvent and propyl propionate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723